UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 0-28252(Commission File Number) BROADVISION, INC. (Exact name of registrant as specified in its charter) Delaware 94-3184303 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1600 Seaport Blvd., 5th Floor, North Bldg. 94063 Redwood City, California (Address of principal executive offices) (Zip code) (650)331-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of July 31, 2007 there were 108,326,267 shares of the Registrant's Common Stock issued and outstanding. TABLE OF CONTENTS BROADVISION, INC. AND SUBSIDIARIESFORM 10-QQuarter Ended June 30, 2007 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item1. Financial Statements 1 Condensed Consolidated Balance Sheets at June 30, 2007 (unaudited) and December 31, 2006 1 Condensed Consolidated Income Statements and Comprehensive Income - Three and six months ended June 30, 2007 and 2006(unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006(unaudited) 3 Notes to Condensed Consolidated Financial Statements(unaudited) 4 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 29 PART II. OTHER INFORMATION 30 Item1. Legal Proceedings 30 Item1A. Risk Factors 30 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item3. Defaults Upon Senior Securities 39 Item4. Submission of Matters to a Vote of Security Holders 39 Item5. Other Information 39 Item6. Exhibits 40 SIGNATURES 41 EXHIBIT 31.1 EXHIBIT 32.1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item1.
